The argument appended to this motion indicates that counsel for appellant misinterpret our conclusions as to the meaning and effect of the special verdict. The whole verdict must be read together, and when so read, we find no conflict between any of its findings. The findings as expressed in our conclusions of fact from 10 to 14, inclusive, when read together, leave no room, we think, for the construction that the judgment rests on a contradictory verdict. See especially the twelfth conclusion, reading: "The hammer came to a stop after the signal was given, and before it caught appellee's hand but the slipping of the friction started it again."
Motion overruled.
Overruled.
Writ of error refused.